57 So.3d 338 (2011)
Earl BRASSEAUX
v.
Donald J. PENNY, ABC Insurance Company, Walter D. Pray and/or Dub's Tree Care & Removal, Inc., Carl Ferguson and/or Ferguson Tree Care, L.L.C., James A. Teague Rental Equipment, Inc., and/or Teague Rental Equipment, Ozark Insurance Company, Def Insurance Company and GHI Insurance Company, USAgencies Casualty Insurance Company, Inc., Colony Insurance Company, Western World Insurance Company, et al.
No. 2011-CC-0050.
Supreme Court of Louisiana.
February 18, 2011.
Denied.
CLARK, J., would grant.